The mistake of a surveyor in describing or laying down the boundaries of the land patented should not prejudice the patentee, if the jury are satisfied that the marked line was the true one, although the distances thereof will not correspond with the distances in the patent. Therefore, in the present case the jury may consider whether there is sufficient evidence to satisfy them that this dotted line was the real boundary, though not truly described in the patent; and if they think so, then to find for the plaintiff. The Court then recapitulated the circumstances above mentioned, as affording a proof of this being the true line, rather than the other, and the jury under their direction found for the plaintiff.
See Bradford v. Hill, ante, 22.
Cited: Cherry v. Slade, 7 N.C. 88; Hartzog v. Hubbard, 19 N.C. 243;Campbell v. Branch, 49 N.C. 314; Huffman v. Walker, 83 N.C. 415.